   Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 1 of 8 PageID #: 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )           No. 4:20-CV-1916 RWS
                                                   )
CO1, et al.,                                       )
                                                   )
                                                   )
                Defendants.                        )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint filed by Joseph Michael

Devon Engel (registration no. 1069055), an inmate at Missouri Eastern Correctional Center

(“MECC”). For the reasons explained below, plaintiff will be given leave to proceed in forma

pauperis, and this action will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.
   Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 2 of 8 PageID #: 8




       Although plaintiff did not file a separate motion for leave to proceed in forma pauperis,

plaintiff states in the body of his complaint that he seeks “[a]pplication to proceed in District

[Court] without prepaying fees or costs” and only “get[s] $5.00 Dollars a month.” ECF No. 1 at 1.

Liberally construed, plaintiff can be understood to ask the Court to grant him leave to commence

this action without prepayment of the required filing fee. In support of his request, plaintiff

submitted a copy of his inmate account statement. ECF No. 2.

       A review of plaintiff’s account indicates an average monthly deposit of $28.11 and an

average monthly balance of $0.04. Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $5.62, which is 20 percent of

plaintiff’s average monthly deposit.

                                         28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

                                                   2
   Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 3 of 8 PageID #: 9




malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, who identifies himself as a sovereign citizen, is a self-represented litigant

currently incarcerated at MECC in Pacific, Missouri. The instant complaint is one of more than

one hundred and thirty (130) civil rights actions that plaintiff has recently filed in this Court

pursuant to 42 U.S.C. § 1983.

       Plaintiff’s complaint is handwritten on two pages of notebook paper. He brings this action

against eighteen (18) defendants: Religious Services; Chaplain; CO1; Sg, LT, Captin; Caseworker;

                                                  3
    Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 4 of 8 PageID #: 10




Caseworker; FUM; Superintendent; Assist Warden; Warden; ATT Assist General; ATT General;

LT Govener; Govener; Sentor Missouri; and Rep House of Missouri. 1 He sues defendants in their

official and individual capacities.

         Plaintiff alleges his claims in their entirety as follows:

         This is for the Blantin [sic] Disrespect for the Astru/ODINISM/Catholicism
         Religion. My 1st Adminment Right gets broke every day by each one of these
         Departments here at ERDCC. Still have no Religious Diet every day I grow weaker.

ECF No. 1 at 2. It appears plaintiff is basing his allegations on the treatment he received at the

Eastern Reception Diagnostic and Correctional Center, the institution he was incarcerated in prior

to his transfer to MECC. Plaintiff fails to provide additional facts, such as what kind of diet his

religion requires, and fails to indicate the relationship between the named defendants and his

allegations.

         Plaintiff describes his injuries as “1st Admentment [sic], Medical, Prisoner Rights, Civil

Libierty [sic] Rights.” Id. at 1. For relief, plaintiff lists each defendant and requests a separate,

arbitrary amount from each individual or entity spanning from “300 Billion” to “50 Trillion”

dollars. Id. at 2. For example, plaintiff seeks “30 Trillion” from the Governor, “800 Billion” from

an unnamed caseworker, and “10 Trillion” from the Warden. Id. Plaintiff also seeks “10,000 shares

in top computer[] comp[anies], top gun comp[anies], [and] top phone comp[anies];” “10,000

shares in gold, silver, lead, steel, [and] oil;” and “10,000 shares in Sony, LG, Apple, RCA,

Motorola.” Id. Plaintiff concludes his complaint with an assertion of how he intends to spend the

money: “I want to buy Sprint, Boost, Straight Talk and want to buy Metro PCS [and] want to buy

U.S. Cellure.” Id.




1
  The Court has listed the defendants in the same manner in which plaintiff has spelled and/or abbreviated their names
in the handwritten complaint.

                                                          4
  Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 5 of 8 PageID #: 11




                                              Discussion

        The Court has carefully reviewed plaintiff’s complaint and has determined it is subject to

dismissal.

        The First Amendment to the United States Constitution provides, in relevant part, that

“Congress shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof[.]” U.S. Const. amend. I. Pursuant to the Free Exercise Clause, an individual has

the right to believe and profess whatever religious doctrine he or she desires. In re Kemp, 894 F.3d

900, 907 (8th Cir. 2018). Moreover, the government may not compel religious belief, punish the

expression of religious doctrines, impose special disabilities based on religious views or religious

status, or lend its power to a particular side in controversies over religious authority or dogma. Id.

        Under the Free Exercise Clause of the First Amendment, a plaintiff must first raise a

question of fact regarding whether the prison has placed a substantial burden on the ability to

practice his or her religion. Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008). See

also Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997) (stating that “[a]s an initial matter, a person

claiming that a governmental policy or action violates his right to exercise his religion freely must

establish that the action substantially burdens his sincerely held religious belief”). “To constitute

a substantial burden, the government policy or actions must significantly inhibit or constrain

conduct or expression that manifests some central tenet of a person’s individual religious beliefs;

must meaningfully curtail a person’s ability to express adherence to his or her faith; or must deny

a person reasonable opportunities to engage in those activities that are fundamental to a person’s

religion.” Murphy v. Missouri Dep't of Corrs., 372 F.3d 979, 988 (8th Cir. 2004).

        Here, plaintiff states he is part of the “Astru/Odinism/Catholicism” religion and has been

denied his religious diet. This allegation is insufficient to show that plaintiff has been substantially

burdened in practicing a sincerely held religious belief. His statement of the claim does not

                                                   5
  Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 6 of 8 PageID #: 12




demonstrate how his religious diet manifests some central tenet of his beliefs; does not show that

not receiving his religious diet curtails his ability to express adherence to his faith; and does not

establish a denial of plaintiff’s ability to reasonably engage in activities fundamental to his religion.

Plaintiff has also not provided facts within his complaint indicating why he believes this denial

was a violation of his First Amendment rights. Rather than supporting the proposition that his First

Amendment right to exercise his religion has been violated, plaintiff relies on a conclusory

pleading that the Court is not required to accept as true. See Wiles v. Capitol Indem. Corp., 280

F.3d 868, 870 (8th Cir. 2002) (“While the court must accept allegations of fact as true . . . the court

is free to ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping

legal conclusions cast in the form of factual allegations”). Iqbal, 556 U.S. at 678; Torti v. Hoag,

868 F.3d 666, 671 (8th Cir. 2017) (“Courts are not bound to accept as true a legal conclusion

couched as a factual allegation, and factual allegations must be enough to raise a right to relief

above the speculative level”). Even self-represented plaintiffs are required to allege facts in support

of their claims, and the Court will not assume facts that are not alleged. See Stone v. Harry, 364

F.3d 912, 914-15 (8th Cir. 2004). Therefore, plaintiff’s claim arising under the Free Exercise

Clause must be dismissed.

        Moreover, plaintiff does not identify any particular person or persons who burdened his

ability to practice his religion. Plaintiff has neither stated who he asked for the religious diet, nor

has he identified any particular person or persons who denied him the requests. His ambiguous

allegations do not satisfy the 42 U.S.C. § 1983 requirement that plaintiff establish a defendant’s

“causal link to, and direct responsibility for, the deprivation of rights.” See Mayorga v. Missouri,

442 F.3d 1128, 1132 (8th Cir. 2006). For this reason, as well, plaintiff’s claim arising under the

Free Exercise Clause must be dismissed.



                                                   6
  Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 7 of 8 PageID #: 13




        Finally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has filed over one hundred

and thirty (130) other complaints in this Court alleging that his civil rights have been violated by

these defendants and other state and local entities and officials. Plaintiff submits the pleadings in

bulk, and he specifies that he intends each set of pleadings to be docketed as an individual civil

action. The nature of those pleadings and plaintiff’s claims for damages are roughly the same as

those in the instant action. It therefore appears that this action is part of an attempt to harass these

defendants and others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a

cognizable right. See Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d

1290 (8th Cir. 1988) (noting that an action is malicious when it is a part of a longstanding pattern

of abusive and repetitious lawsuits). This action is subject to dismissal for this reason, as well.

        Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

                                                   7
  Case: 4:20-cv-01916-RWS Doc. #: 3 Filed: 02/11/21 Page: 8 of 8 PageID #: 14




to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Having considered plaintiff’s abusive litigation practices and the manner in which he

prepared the instant complaint and other civil complaints, the Court concludes that it would be

futile to permit plaintiff leave to file an amended complaint in this action. The Court will therefore

dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 1) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $5.62

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.



                                               ______________________________
                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE

Dated this 11th day of February, 2021.




                                                  8
